Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTE: The IDS filed 5/18/21 includes a foreign document were a full copy was not provided, the document has be crossed off the IDS but is being cited in the attached pto-892 and a full copy of the document is being provide, the references is ultimately being considered and no action is required by Applicant regarding this issue.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Galletta on June 14, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 26, line 39, “and 1.5 times normal operating torque the first” has been changed to read - -and 1.5 times the first- -.
Claim 27, lines 3-5, “a seal secured…of the inner race; and” has been changed to - -a seal secured to the outer race and engaging a surface of the inner race; and- -.

Claim 41 has been canceled.
Claim 57 has been canceled.
Claim 58 has been canceled.
Claim 59 has been replaced by the following:
A flap hinge arm (40) of a fixed wing aircraft, comprising:
an arm (42);
a connecting rod (44) pivotally connected to the arm (42) and pivotally connectable to a flap (54); and
a bearing assembly (10, 110, 210, 310, 410) positioned on the arm and connectable to a wing of the fixed wing aircraft, the bearing assembly comprising:
a bearing comprising:
an outer race (14, 114, 214, 314, 414) having an inner surface (26)
defining a concave contour;
an inner race (12, 112, 212, 312, 412) positioned in the outer race (14, 114, 214, 314, 414), the inner race (12, 112, 212, 312, 412) having an inner surface (18) defining an inner race bore (22) therethrough and an outer surface (20) defining at least one groove (17) circumscribing the outer surface (20); 
a plurality of rolling elements (16, 116, 216, 316, 416) rollably located in the at least one groove and in rolling contact with the inner surface (26) of the outer race (14,114, 214, 314, 414); and 

wherein the angular misalignment feature is configured to accommodate angular misalignment between the shaft (23) and the inner race (12, 112, 212, 312, 412) upon application of a force perpendicular to the central axis (C) of the shaft (23), wherein upon application of the force, the central axis (C) of the shaft (23) is misaligned by a misalignment angle (α), the misalignment angle is from about 1 degree to about 15 degrees, the lubricious liner having a modulus of compression of a magnitude to allow misalignment through compression and expansion between an initial width, a compressed width and an expanded width, wherein compression of the first end (36C) or the second end (36D) of the lubricious liner (36, 136, 236, 336, 436) by at least a portion of the shaft (23) from the initial width to the compressed width corresponds to expansion of at the respective first end (36C) or the second end (36D) of the lubricious liner (36, 136, 236, 336, 436) from the initial width to the expanded width, wherein the 
wherein during normal operation the bearing assembly is configured to accommodate rotation of the outer race (14, 114, 214, 314, 414) relative to the inner race (14, 114, 214, 314, 414) and to rotationally fix the inner race (12, 112, 212, 312, 412) relative to the shaft (23) when a torque exerted on the outer race (14, 114, 214, 314, 414) is a first torque magnitude t1, wherein during anomalous operation or when the bearing seizes, the torque exerted on the outer race (14, 114, 214, 314, 414) is of a second torque magnitude that exceeds the first torque magnitude t1 and the torque dependent rotational fail-safe mechanism is configured to accommodate rotation of the inner race (12, 112, 212, 312, 412) relative to the shaft (23).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combinations set forth by claims 26 and 59 of a flap hinge arm of a fixed wing aircraft that comprises a rolling element bearing as defined by the claims and a lubricious liner, wherein the liner is adhered to an inner surface of an inner ring of the bearing and engages an exterior surface of a shaft with the shaft being further press-fit into the bore with the liner preforming the functions of an angular misalignment feature and a torque dependent fail safe mechanism and wherein the liner is further made of the material and is a continuous piece (no breaks or interruptions) as further set forth by claim 26 or the misalignment feature of the liner allows for misalignment of about 1 to 15 degrees and the liner has a modulus of compression that allows for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656